Sed per Curiam.

The only reason assigned in the books why the general issue must be pleaded in preference to a special plea, is not for the insufficiency of the plea, but because the plea in bar tends to swell the records. It is observable, that though the plea in bar concludes, to the Court, yet the plaintiff is abridged of no rights by it; for he may traverse the fact alleged in bar as in the present case he may have traversed the antedating of the bond, and this would draw the point to the consideration of the Jury.
Plea in bar sufficient